Citation Nr: 0818708	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-37 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1994.  He died in January 2004; the appellant is his 
surviving spouse who is seeking VA dependency and indemnity 
compensation (DIC).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston- 
Salem, North Carolina.  In July 2005, the appellant was 
afforded a hearing before a Hearing Officer at the RO.  A 
transcript of the proceeding is of record.

A motion to advance this case on the docket due to severe 
financial hardship was granted by the Board in May 2008.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran committed suicide in January 2004, almost 10 
years after his discharge from service.

2.  During the veteran's lifetime, service connection was not 
established for any disabilities.

3.  The veteran's suicide was the result of a psychiatric 
disorder that originated while he was serving on active duty.


CONCLUSION OF LAW

A disability incurred in active duty caused the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1312, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) or 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.    38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  In order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  A person of unsound mind is incapable 
of forming an intent (mens rea, or guilty mind, which is an 
essential element of crime or willful misconduct).  It is a 
constant requirement for a favorable action that the 
precipitating mental unsoundness be service connected.  38 
C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness; therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that the veteran's death by suicide in 
2004 resulted from a psychiatric disorder incurred in 
service.  She theorized that he abused alcohol in order to 
forget a life-altering incident aboard the USS Guam in 1977 
in which his fellow sailors and marines were tragically 
killed and his life was spared.  

At the time of his death, the veteran was not service 
connected for any disability and had never filed a claim for 
service connection.  His death certificate shows that a self-
inflicted intra oral shot gun wound was his one and only 
cause of death.  

Because the veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  As noted above, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  A person of unsound mind, however, is 
incapable of forming intent.  

Private treatment records dated in November 2003, an opinion 
from the veteran's primary care physician dated in November 
2006, and lay statements show that the veteran was depressed 
shortly before his death.  He was being treated with Paxil 
for depression and anxiety, and was quite sad and despondent 
according to his wife, friends and co worker.  The appellant 
has submitted a document which is purportedly a letter to her 
from the veteran two days prior to his suicide.  The veteran 
stated he was tired of trying to beat his alcohol problems.  
He stated he heard voices in his head for years.  Also 
submitted were letters from three friends and a co worker who 
knew the veteran's struggles over the years.  These 
referenced his expression of an overwhelming survivor's guilt 
related to the 1977 accident.  The veteran's suicide came 
less than two months after the November 2003 report showing 
anxiety and depression.  Thus, there is substantial evidence 
of mental unsoundness.  In addition, there is no affirmative 
evidence showing circumstances which could lead a rational 
person to self-destruction.  Accordingly, the Board concludes 
that the veteran's suicide was the result of mental 
unsoundness.

The appellant testified and has steadfastly maintained that 
the veteran's depression, excessive alcohol abuse and 
ultimate suicide were related to an incident onboard ship in 
1977.  Specifically, the veteran was a marine aboard the USS 
Guam in January 1977.  In the early morning hours after many 
sailors and marines had been on liberty in Barcelona all 
evening, a launch carrying many of them back to the ship 
collided with a local tanker.  49 sailors and marines were 
lost.  The veteran told his wife and friends that he was on 
the boat that sank and he was distraught that he could not 
help his fellow servicemen.  He recalled searching for them 
under water.  Their bodies were reportedly severely damaged.

It is undisputed that the veteran was attached to Guam at the 
time of the incident.  His actual role has been unverified, 
but he apparently told his wife and several friends that he 
was in the icy waters attempting to rescue his fellow sailors 
and marines.  An official web site detailing the incident 
reflects that the recovery efforts were gruesome because of 
the severe damage done to the navy vessel.  All hands were 
involved in the recovery.  

All of the lay statements endorsing the appellant's theory, 
that the veteran became permanently mentally ill due to an 
incident on ship in 1977, are consistent.  The appellant's 
statement that the veteran had depression due to his active 
service, which ultimately led to his suicide, is not 
questioned; however, her statements and those of friends and 
coworkers are not competent evidence of the alleged 
connection between the veteran's active service and 
depression.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


Service treatment records document alcohol abuse but do not 
show that the veteran was found to have any other psychiatric 
disorder.  His service personnel records show that the 
veteran was counseled for use of marijuana in 1973.  
Thereafter, he was treated for alcohol abuse in 1984.  He 
underwent detoxification at Kirkland Air Force base in April 
1984.  There, he admitted a recent increase in a lifelong 
drinking habit.  In an August 1984 Social Action Evaluation-
Potential Alcohol Abuse form, he endorsed drinking to relieve 
anger, insomnia, and depression.  He was reportedly treated 
in 1985 and 1987 as well.  In the 1990's, the veteran was 
counseled repeatedly for alcohol abuse in service.  At the 
time of his service separation physical examination in 
October 1993, the veteran denied depression or nervous 
trouble of any sort.  There was no pertinent diagnosis on his 
separation physical examination.  

In May 2002, the veteran sought treatment for alcoholism at 
the Columbia VA Medical Center.  He was told to return days 
later, as there was no bed available for him.  In November 
2003, he sought treatment at Mecklenburg Medical Group for 
medical problems as well as depression and anxiety.  He was 
prescribed Paxil CR.  In a statement written in November 
2006, Carl A. Hughes, M.D., of this group wrote that it was 
likely that the veteran's depression led to or contributed to 
his suicide.  Although the veteran reportedly never discussed 
his military service or traumatic events with the doctor, the 
doctor thought it was certainly possible that his depression 
was a result of significant events experienced in his 
military career.  

In February 2007, the RO obtained a medical opinion from a VA 
physician as to whether the depression and anxiety at the 
time of the veteran's death was related to service.  The 
examiner noted that he reviewed the record.  He observed the 
1984 treatment and complaints, and noted counseling from 1985 
to 1987 for drug and alcohol abuse.  He also noted the ship 
collision in service and the veteran's ongoing sadness.  The 
examiner opined that the veteran had a significant alcohol 
problem for 20 years both in and out of the military.  He 
found there was no documentation as to whether the veteran 
continued to drink or what other circumstances could have 
been present immediately prior to his taking his life.  He 
observed that most likely the veteran had substance-induced 
mood disorder, quite common to people with significant 
alcohol problems.  He opined that any specific indication of 
a more direct etiological precipitant of his behavior would 
only be speculative on his or anyone else' s part.  

The appellant obtained an opinion from a psychologist in 
response to this opinion.  The opinion, authored by John T. 
Wheeler, Ph. D., in February 2008, was based upon a review of 
the 2007 VA medical opinion, a clinical interview of 
appellant, Dr. Hughes' letter and the VA decision.  The 
psychologist observed that the veteran's detailed accounts of 
what happened on the USS Guam were consistent with conditions 
to produce post-traumatic stress disorder (PTSD).  Noting the 
widow's statement and those of the veteran's friends that the 
veteran's alcohol use increased in the early 1980's, Dr. 
Wheeler found the behaviors endorsed consistent with PTSD, 
chronic, delayed.  These included sleeplessness, nightmares, 
nocturnal somnambulism, increased anger outbursts, 
hypervigilance, startle response, and crying episodes.  Dr. 
Wheeler also noted the veteran's attempts to get help at VA 
in 2002, as well as his treatment with Paxil prior to his 
death.  As to the fact that the veteran told his friends and 
not his treating doctor about the incident, Dr. Wheeler found 
this consistent with the veteran's apparent desire not to 
appear weak.  Considering the documented depression, Dr. 
Wheeler opined that the evidence supported a clinical 
diagnosis of PTSD.  He emphasized his opinion was not 
speculative.  Thus, he opined the veteran as likely as not 
had PTSD which was untreated and unrecognized, due to the 
documented tragic incident in 1977.  This led to his alcohol 
use as self-medication, and ultimately suicide.  

The Board notes that, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a) (2007); (2) medical evidence of a causal 
nexus between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).

The Board has considered the entirety of the evidence of 
record.  There is significant evidence for and against this 
claim.  It is documented that the veteran was assigned to the 
USS Guam when the incident occurred.  Friends of the veteran 
have submitted candid statements detailing the veteran's 
lifelong trouble with alcohol and their opinions, based on 
his statements, that memories of the incident played a large 
role in the deterioration of his mental state.  The Board 
finds these submissions credible.  Further, it is undisputed 
that the veteran's suicide was due to depression, as set 
forth by Dr. Hughes.  The conflicting opinions as to the 
cause of the depression have been weighed.  The Board finds 
them to be of virtually equal weight.  Dr. Wheeler has opined 
that the veteran had depression as a symptom of PTSD due to 
the 1977 incident which ultimately led to his suicide.  He 
has supported his diagnostic opinion with reference to 
uncontroverted facts, and the alleged stressor is verified.  
The VA physician reached an opposite conclusion based on 
review of the same facts.  

In sum, although the evidence is not unequivocally in the 
appellant's favor, it is judged by the Board to be in 
equipoise, or evenly balanced.  Therefore, service connection 
for the cause of the veteran's death is in order.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


